Pursuant to the provisions of law (N. Y. Const., art. VI, § 4; Judiciary Law, § 90; CPLR, rule 9401), David R. Siegel, Esq., a practicing lawyer, residing in the County of Nassau, is hereby appointed as a member of the Committees on Character and Fitness for the Second, Tenth and Eleventh Judicial Districts (in .place of James J. McDonough, Esq., resigned), to investigate the character and fitness of applicants in said judicial districts for admission to practice as attorneys and counselors at law in the courts of this State; such appointment to take effect October 17, 1963. Beldoek, P. J., Ughetta, Kleinfeld, Christ, Brennan, Hill, Rabin and Hopkins, JJ., concur.